EXHIBIT 2 - ARTICLES OF MERGER ROSS MILLER Filed in the office of Secretary of State /s/ Ross Miller [state seal] 204 North Carson Street, Suite 1 Ross Miller Carson City, Nevada 89701-4299 Secretary of State (775) 684 5708 State of Nevada Website: secretaryofstate.biz Document Number 20070825917-21 Filing Date and Time 12/05/2007 10:15 AM Entity Number Articles of Merger E0221172007-7 (Pursuant to NRS 92A.200) Page 1 ABOVE SPACE IS FOR OFFICE USE ONLY (Pursuant to Nevada Revised Statutes Chapter 92A) (excluding 92A.200(4b)) 1) Name and jurisdiction of organization of each constituent entity (NRS 92A. 200). If there are more than four merging entities, check box o and attach an 8 1/2" X 11" blank sheet containing the required information for each additional entity. Adrenalina Name of merging entity Nevada Corporation Jurisdiction Entity type* LQD Adrenalina, LLC Name of merging entity Florida Limited Liability Corporation Jurisdiction Entity type* Name of merging entity Jurisdiction Entity type* Name of merging entity Jurisdiction Entity type* and, Basic Services, Inc. Name of surviving entity Nevada Corporation Jurisdiction Entity type* * Corporation, non-profit corporation, limited partnership, limited-liability company or business trust. Filing Fee: $350.00 This form must be accompanied by appropriate fees. ROSS MILLER Secretary of State [state seal] 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Articles of Merger (Pursuant to NRS 92A.200) Page 2 ABOVE SPACE IS FOR OFFICE USE ONLY 2) Forwarding address where copies of process may be sent by the Secretary ofState of Nevada (if a foreign entity is the survivor in the merger ? NRS92A.1 90): Attn: Jeffrey Geller c/o: 20855 N.E. 16 Ave., Suite C-16 Miami, FL 33179 3) (Choose one) þ The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 92A.200). o The undersigned declares that a plan of merger has been adopted by the parent domestic entity (NRS 92A.180) 4) Owner's approval (NRS 92A.200)(options a, b, or c must be used, asapplicable, for each entity)(if there are more than four merging entities, check box [ ] and attach an 8 1/2" X 11" blank sheet containing therequired information for each additional entity): (a) Owner's approval was not required from Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or; Name of surviving entity, if applicable This form must be accompanied by appropriate fees. ROSS MILLER Secretary of State [state seal] 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Articles of Merger (Pursuant to NRS 92A.200) Page 3 ABOVE SPACE IS FOR OFFICE USE ONLY (b) The plan was approved by the required consent of the owners of*: Adrenlina Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or; Basic Services, Inc. Name of surviving entity, if applicable * Unless otherwise provided in the certificate of trust or governing instrument of a business trust, a merger must be approved by all the trustees and beneficial owners of each business trust that is a constituent entity in the merger. This form must be accompanied by appropriate fees. ROSS MILLER Secretary of State [state seal] 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Articles of Merger (Pursuant to NRS 92A.200) Page 4 ABOVE SPACE IS FOR OFFICE USE ONLY (c) Approval of plan of merger for Nevada non-profit corporation (NRS 92A.160): The plan of merger has been approved by the directors of the corporation and by each public officer or other person whose approval of the plan of merger is required by the articles of incorporation of the domestic corporation. Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or; Name of surviving entity, if applicable This form must be accompanied by appropriate fees. ROSS MILLER Secretary of State [state seal] 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Articles of Merger (Pursuant to NRS 92A.200) Page 5 ABOVE SPACE IS FOR OFFICE USE ONLY 5) Amendments, if any, to the articles or certificate of the surviving entity.Provide article numbers, if available. (NRS 92A.200)*: Article I. Name of Corporation The name of the corporation shall be: Adrenalina 6) Location of Plan of Merger (check a or b): o (a) The entire plan of merger is attached; or, þ (b) The entire plan of merger is on file at the registered office of the surviving corporation, limited-liability company or business trust, or at the records office address if a limited partnership, or other place of business of the surviving entity (NRS 92A.200). 7) Effective date (optional)**: 12/13/07 * Amended and restated articles may be attached as an exhibit or integrated into the articles of merger.Please entitle them "Restated" or "Amended and Restated," accordingly.The form to accompany restated articles prescribed by the secretary of state must accompany the amended and/or restated articles.Pursuant to NRS 92A.180 (merger of subsidiary into parent ? Nevada parent owning 90% or more of subsidiary), the articles of merger may not contain amendments to the constituent documents of the surviving entity except that the name of the surviving entity may be changed. ** A merger takes effect upon filing the articles of merger or upon a later date as specified in the articles, which must not be more than 90 days after the articles are filed (NRS 92A.240). This form must be accompanied by appropriate fees. ROSS MILLER Secretary of State [state seal] 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Articles of Merger (Pursuant to NRS 92A.200) Page 6 ABOVE SPACE IS FOR OFFICE USE ONLY 8) Signatures - Must be signed by: An officer of each Nevada corporation; Allgeneral partners of each Nevada limited partnership; All general partnersof each Nevada limited partnership; A manager of each Nevada limited-liability company with managers or all the members if there are nomanagers; A trustee of each Nevada business trust (NRS 92A.230)* (If there are more than four merging entities, check box [ ] and attach an8 1/2" X 11" blank sheet containing the required information for eachadditional entity.): Adrenalina Name of merging entity /s/ Mark DeStefano President 11/27/2007 Signature Title Date LQD Adrenalina, LLC Name of merging entity Jeffrey Geller President 11/27/2007 Signature Title Date Name of merging entity Signature Title Date Name of merging entity Signature Title Date Basic Services, Inc. Name of surviving entity /s/ Jeffrey Geller President, CFO, COO 11/27/2007 Signature Title Date * The articles of merger must be signed by each foreign constituent entity in the manner provided by the law governing it (NRS 92A.230).Additional signature blocks may be added to this page or as an attachment, as needed. IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees.
